Citation Nr: 0020085	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  96-08 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
posterior tibial nerve palsy with right ankle fusion.

[The issue of entitlement to an effective date earlier than 
February 21, 1996, for an award of service connection for 
post-traumatic stress disorder is the subject of a separate 
decision]


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from August 
1967 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  That decision granted service 
connection for posterior nerve palsy with right ankle fusion, 
secondary to service connected shell fragment wound to the 
right posterior calf.  A 40 percent evaluation was assigned 
effective October 15, 1997.  During the pendency of this 
appeal, the appellant's claim was transferred to the RO in 
San Diego, California, pursuant to the appellant's change of 
address.

In February 2000, a Travel Board hearing was held before the 
undersigned member of the Board of Veterans' Appeals, who is 
the member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 1991 & Supp. 1999). 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's posterior tibial nerve palsy with right 
ankle fusion is manifested by dorsiflexion and plantar 
flexion of approximately 25-30 degrees, very limited eversion 
and inversion, use of a brace, and complaints of numbness, 
pain and discomfort.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent for 
posterior tibial nerve palsy with right ankle fusion have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
Part 4, including §§ 4.7, 4.71a and Diagnostic Code 5270 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran received a 
through and through shell fragment wound to the right leg in 
Vietnam.  On his discharge from service in June 1970, he was 
service-connected for the residuals of this injury which 
included loss of a small amount of tissue in the right leg 
and a scar on the right calf.  VA examination revealed his 
ankle to be normal without loss of motion.  

In February 1995, the veteran was admitted to the VA hospital 
with a 25 year history of right foot and calf pain.  He had a 
calcanealectomy and posterior tibial tendon advancement.  In 
July, he was hospitalized again.  He gave a history of 
progressively painful pes planus deformity with forefoot 
abduction.  The previous surgery had produced no significant 
improvement in his pain, and he continued to be painful with 
bracing.  The report indicated that he had partial nerve 
palsy of his posterior tibial nerve which had led to 
paralytic deformity, and limited sensation on the plantar 
aspect of his foot.  A right foot triple arthrodesis with 
local bone grafting was performed.  A December outpatient 
treatment record indicated that the veteran ambulated with a 
boot walker.  

In a May 1996 personal hearing, the veteran described 
impairment in his gait caused by muscle damage and stated 
that he had muscle wasting in his right calf.  He testified 
that he had pain in his right foot which went up through his 
wound.  He stated that his right foot was fused, and he had 
almost no ankle motion.  

In October 1997, the veteran filed a claim for an increased 
rating for his service connected residuals of his gunshot 
wound, specifically referring to the ankle.  Because the 
veteran was not service connected for his right ankle, the RO 
accepted this statement as a claim for service connection for 
the right ankle secondary to his service connected residuals 
of shell fragment wounds to the right leg.

In a January 1998 VA examination, the veteran stated that his 
past fusion of the right ankle had improved his symptoms 
somewhat.  He stated that he wore a brace that extended from 
just below the knee down to his shoe which limited the 
flexion and extension of his ankle.  He added that he still 
had pain about the right ankle fairly frequently.  On 
physical examination, the examiner noted an obvious decrease 
in circumference of the right calf area as compared to the 
left.  On the right ankle, the examiner noted two surgical 
scars, one on either side of the ankle just anterior to the 
ankle which were noted to be a result of the fusion.  The 
right ankle had dorsiflexion and plantar flexion of 
approximately 25-30 degrees either way.  Eversion and 
inversion were very limited due to the fusion.  X-ray 
examination in August showed the post surgical changes of the 
foot on the right side with fusion and internal fixation 
devices.  The impression was post injury and postoperative 
status of the right leg with a fusion of the right ankle.  
The examiner opined that the loss of use of the right foot 
was due to his service-connected disability.  

In a May 1998 personal hearing, the veteran testified that he 
had no movement at all in his right ankle, was in chronic 
pain, and wore a brace.  He stated that when driving, he 
would use his knee and drag his heel forward and back to work 
the accelerator pedal. 

The RO granted service connection in an August 1998 rating 
decision for posterior tibial nerve palsy with right ankle 
fusion as secondary to service-connected shell fragment wound 
of the right posterior calf.  A 40 percent evaluation was 
assigned under Diagnostic Code 5270 for ankylosis of the 
ankle.  The RO also granted special monthly compensation on 
account of loss of use of one foot.  The veteran disagreed 
with the 40 percent level of disability assigned.

In the veteran's October 1998 substantive appeal, the veteran 
argued that he was entitled to an evaluation for the 
orthopedic component of his disability, separate from the 
neurological component of his disability.  He also argued for 
a separate evaluation for any additional disability resulting 
from limitation of motion due to arthritis/ankylosis relying 
by analogy on an opinion by VA's General Counsel permitting 
such consideration for disorders of the knee.

In a February 2000 personal hearing, the veteran described 
his current condition.  He stated that he had no sensation 
from about mid calf down.  He indicated that he had been in a 
rigid brace, which did not permit his right ankle to move.  
He stated that he had a lot of pain coming up out of the 
ankle which he felt was surely nerve damage.  He had loss of 
control of the foot, and used a cane as well as a "lot of 
time in concentration, keeping the right foot going in the 
right direction."  He added that he was going to a chronic 
pain clinic the following month.

Applicable Laws and Regulations

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of 
a disability rating following the award of service connection 
is part of the original claim, and the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness in 
the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).  When a 
disability is encountered that is not listed in the rating 
schedule it is permissible to rate under a closely related 
disease or injury in which the functions affected, the 
anatomical location and the symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1999).  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The United 
States Court of Appeals for Veterans Claims has held that, at 
the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis

The veteran's right ankle disability is rated by analogy to 
Diagnostic Code 5270, for ankylosis of the ankle.  A 40 
percent rating is for fixation of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 
(1999).  On the most recent VA examination, the examiner 
noted that he had dorsiflexion and plantar flexion of 
approximately 25-30 degrees and very limited eversion and 
inversion.  The Board finds that he is appropriately rated at 
the 40 percent level of disability for ankylosis of the 
ankle.  This is the highest evaluation under the Schedule for 
disabilities involving the ankle.

The Board has carefully considered the veteran's contention 
that a higher evaluation is possible through the use of 
separate ratings.  Specifically, the veteran argues that a 
separate rating is possible for the neurological component of 
his right ankle disability.  Under Diagnostic Code 8525, 
ratings are possible for varying degrees of paralysis of the 
posterior tibial nerve involving paralysis of all muscles of 
the sole of the foot, frequently with painful paralysis of a 
causalgic nature; toes cannot be flexed; adduction is 
weakened; plantar flexion is impaired.  38 C.F.R. § 4.124a, 
Diagnostic Code 8525 (1999).  As noted above, a separate 
rating is possible for separate manifestations of the same 
disability where none of the symptomatology for one condition 
is duplicative or overlapping with the symptomatology of the 
other condition.  In this case, a separate rating is not 
possible because both the orthopedic and neurological 
components of the veteran's disability contemplate limitation 
of motion in the form of limitation of adduction and plantar 
flexion.  A separation rating for each component would 
therefore violate the rule against pyramiding.  See 38 C.F.R. 
§ 4.14 (1999).

The Board has also considered the argument regarding the 
application of VAOPGCPREC 23-97.  In that opinion, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis and instability of the knee and 
where the diagnostic code applicable to his/her disability is 
not based upon limitation of motion, a separate rating for 
limitation of motion under Diagnostic Code 5003 may be 
assigned, but only if there is additional disability due to 
limitation of motion.  See VAOPGCPREC 23-97.  However, this 
opinion specifically addressed only the evaluation of the 
knee.  There is no indication that it was intended to be 
applied to other joints.  As such, the Board finds that 
VAOPGCPREC 23-97 is not for application in this case.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. §§ 
4.40, 4.45 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).

The Board has noted the veteran's complaints of pain; 
however, the veteran is already rated at the schedular 
maximum for his limitation of motion of the ankle, therefore 
sections 4.40 and 4.45, with respect to additional functional 
loss due to pain on motion, are not applicable.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  In this regard, the Board 
notes that the veteran is also in receipt of special monthly 
compensation for the loss of use of one foot.  

The preponderance of the evidence of record, at any time 
since the veteran's separation from service, is against an 
evaluation in excess of 40 percent for posterior tibial nerve 
palsy with right ankle fusion.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (at the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found).  Because the 
evidence for and against a higher evaluation is not evenly 
balanced, the rule affording the veteran the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1999).  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  


ORDER

An increased initial rating for posterior tibial nerve palsy 
with right ankle fusion is denied.  




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

